    Case 1:21-cv-02265 Document 1-3 Filed 08/26/21 Page 1 of 1




                                District of Columbia

 Conrad Smith et al.,




Donald J. Trump et al.,




                          SUMMONS IN A CIVIL ACTION

                Joseph R. Biggs
                114 Camino Circle
                Ormond Beach, FL 32174




                Edward G. Caspar
                Lawyers' Committee for Civil Rights Under Law
                1500 K Street N.W., Suite 900
                Washington, D.C. 20005
